Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:-
Claim 1 recites, inter alia, herein the power controller is configured to issue a charging power allocation and load adjustment instruction according to one of the following charging strategies: (i) full-power orderly charging: each of the at least one power conversion unit is configured to output constant power to each of the at least one charging terminal, wherein each of the at least one charging terminal corresponds to one vehicle, a current charging terminal is configured to charge a current vehicle corresponding to the current charging terminal, and a charging terminal other than the current charging terminal is configured to do not charge a vehicle other than the current vehicle before charging of the current vehicle is finished; and during charging, in a case where charging power allocated by the power controller to the current vehicle includes redundant power and the redundant power is an integer multiple of power of one of the plurality of rectification modules, rectification modules having the redundant integer multiple of power are cut off one by one and the cut rectification modules is configured to enter a sequence of charging modules having idle power; and (ii) average-power charging: the at least one charging terminal comprises a plurality of charging terminals, each of the at least one power conversion unit is configured to output equal charging power to the plurality of charging terminals, each of the plurality of charging terminals corresponds to one vehicle, and the plurality of charging terminals are configured to simultaneously charge vehicles corresponding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859